



Ex. 10.2
INDEMNITY GUARANTY
THIS INDEMNITY GUARANTY (this “Guaranty”) is executed as of April 8, 2020, by
CURO FINANCIAL TECHNOLOGIES CORP., a Delaware corporation, CURO GROUP HOLDINGS
CORP., a Delaware corporation, CURO INTERMEDIATE HOLDINGS CORP., a Delaware
corporation, CURO RECEIVABLES HOLDINGS II, LLC, a Delaware limited liability
company and CURO MANAGEMENT LLC, a Delaware limited liability company (each
individually, collectively, and severally, the “Guarantor”), for the benefit of
MIDTOWN MADISON MANAGEMENT LLC, a Delaware limited liability company having an
address at 780 Third Avenue, 27th Floor, New York, New York (“Agent”), for the
benefit of itself and the Lenders.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof (as the same may be amended, restated or modified from time to time,
the “Loan Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Loan Agreement) by and among CURO
RECEIVABLES FINANCE II, LLC, a Delaware limited liability company (“Borrower”),
each of the Lenders from time to time party thereto (“Lenders”), and Agent,
Borrower has become indebted, and may from time to time be further indebted, to
Agent with respect to a credit facility (the “Loan”) which is further evidenced,
secured or governed by the other Loan Documents; and
WHEREAS, Lenders are not willing to make the Loan, or otherwise extend credit,
to Borrower unless Guarantor unconditionally guarantees payment and performance
to Agent of the Guaranteed Obligations (as herein defined); and
WHEREAS, each Guarantor is a direct or indirect holder of Equity Interests of
Borrower, and each Guarantor will directly or indirectly benefit from the
Lenders making the Loan to Borrower.
NOW, THEREFORE, as an inducement to Agent and each Lender to enter into the Loan
Documents and to make the Loan to Borrower, and to extend such additional credit
as Agent may from time to time agree to extend under the Loan Documents, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligation. Guarantor hereby jointly and severally,
irrevocably and unconditionally guarantees to Agent and its successors and
assigns the payment and performance of the Guaranteed Obligations as and when
the same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.


CURO - INDEMNITY GUARANTY



--------------------------------------------------------------------------------




1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means:
(a)    the obligations or liabilities of Borrower to Agent for any loss, damage,
cost, expense, liability, claim or other obligation incurred by Agent (including
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:
(i)    any willful or intentional misrepresentation or gross negligence by
Borrower, any Seller, Servicer or Guarantor in connection with the Loan;
(ii)    any acts of fraud, misappropriation or misapplication of funds or
proceeds of any Collateral by Borrower, any Seller, Servicer or Guarantor;
(iii)    any Change of Control not approved in writing by Agent prior to such
Change of Control
(iv)    any unauthorized, consensual and/or intentional transfer, assignment,
sale, removal, disposal or Lien (other than any Permitted Lien or other Lien
arising out of operation of Applicable Law) with respect to any Collateral under
the Loan;
(v)    any damage to or material diminution in the value of the Collateral
caused by the intentional, consensual, willful, wanton or tortious act or
omission by Borrower or Guarantor,
(vi)    the misapplication or conversion by Borrower, any Seller, Servicer or
Guarantor of (A) any proceeds of or payments made on or related to any
Receivable pledged to Agent under the Loan Agreement or (B) any insurance
proceeds paid by reason of any loss, damage or destruction to the Collateral;
(vii)    the conviction of any of Borrower’s or any Guarantor’s directors,
managers, managing members or senior officers in connection with (A) a felony
crime or (B) any willful violation by any such Person of any laws or legal
requirements related to the Loan or the Collateral;
(viii)    Borrower or any Guarantor asserts any claim, defense, or offset
against Agent or any Lender that Borrower or any Guarantor has waived or agreed
not to assert.
(ix)    any Guarantor files a voluntary petition under the Bankruptcy Code or
any other federal or state bankruptcy or insolvency law;
(x)    any Guarantor or any officer, director, representative or Person which
owns or controls, directly or indirectly a Guarantor or an Affiliate of any
Guarantor files an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person;


2 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




(xi)    in any case or proceeding under the Bankruptcy Code or in any other
judicial proceeding, where Guarantor made application to a court to declare that
(A) all or any portion of the lien of Agent or the obligations of Borrower to
pay principal and interest as specified in the Loan Documents is rescinded, set
aside, or determined to be void or unenforceable, (B) that the assets of the
Borrower should be substantively consolidated with the assets of any other
Person or (C) any of the terms of any of the Loan Documents is modified without
Agent’s consent; and
(b)    the entire amount of the Loan and all Obligations under the Loan
Agreement and the other Loan Documents following the occurrence of any of the
following:
(i)    Borrower files a voluntary petition under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law;
(ii)    an officer, director, representative or Person who controls, directly or
indirectly, Borrower or any Guarantor or an Affiliate of any of the foregoing,
files, or joins in the filing of, an involuntary petition against Borrower under
the Bankruptcy Code or any other federal or state bankruptcy or insolvency law,
which is not dismissed within sixty (60) days of the date of its filing, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any Person;
(iii)    Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code or any other federal or state bankruptcy or insolvency law,
which is not dismissed within sixty (60) days of the date of its filing, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person;
(iv)    in any case or proceeding under the Bankruptcy Code or in any other
judicial proceeding, where Borrower made application to a court to declare that
(A) all or any portion of the lien of Agent or the obligations of Borrower to
pay principal and interest as specified in the Loan Documents is rescinded, set
aside, or determined to be void or unenforceable, (B) that the assets of the
Borrower should be substantively consolidated with the assets of any other
Person or (C) any of the terms of any of the Loan Documents is modified without
Agent’s consent;
(v)    the failure of Borrower to comply with the provisions of Section 6.14 of
the Loan Agreement, other than inadvertent and immaterial violations which would
not adversely impact the substantive consolidation analysis with respect to the
Borrower (excluding any failure attributable to Borrower’s indebtedness under
the Loan); or
(vi)    the voluntary dissolution or liquidation of the Borrower, other than
inadvertent and immaterial violations which would not adversely impact the
substantive consolidation analysis with respect to the Borrower.


3 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, (i) no Guaranteed Obligations
shall arise from any act or omission of Borrower that occurs after Agent or
Lender has foreclosed on the equity interests in, and controls, Borrower, and
(ii) Guaranteed Obligations do not include losses, damages, claims or expenses
to the extent such arise directly and solely from the financial inability of an
Account Obligor to pay amounts due and owing under a Receivable after the sale
of such Receivable from the Seller to the Borrower.
1.3    Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor. The fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Guarantor to Agent with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Agent and its successors and
assigns and shall not be discharged by the assignment or negotiation of all or
part of the Obligations.
1.4    Payment By Guarantor. The Guaranteed Obligations are payable on demand by
Guarantor in lawful money of the United States of America and may be made from
time to time with respect to the same or different items of Guaranteed
Obligations. Such demand shall be in writing, made in accordance with Section
4.2, and shall set forth in reasonable detail the basis of the claim for
payment.
1.5    No Duty To Pursue Others. It shall not be necessary for Agent (and
Guarantor hereby waives any rights which Guarantor may have to require Agent),
in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other person, (ii) enforce Agent’s
rights against any collateral which shall ever have been given to secure the
Loan, (iii) enforce Agent’s rights against any other Guarantor or guarantors of
the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty,
(v) exhaust any remedies available to Agent against any collateral which shall
ever have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations. Agent shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
1.6    Waivers. Guarantor agrees to the provisions of the Loan Documents, and
hereby waives notice of (i) any loans or advances made by Agent to Borrower,
(ii) acceptance of this Guaranty, (iii) any amendment or extension of the Loan
Agreement or of any other Loan Documents (other than any amendment,
modification, or restatement consented to by Borrower after Agent or Lender has
foreclosed on the equity interests in Borrower), (iv) the execution and delivery
by Borrower and Agent of any other loan or credit agreement or of Borrower’s
execution and delivery of any promissory notes or other documents arising under
the Loan Documents, (v) the occurrence of any breach by Borrower or an Event of
Default under the Loan Agreement, (vi) Agent’s transfer or disposition of the
Guaranteed Obligations, or any part thereof, (vii) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (viii) protest, proof of non-payment or default by
Borrower, or (ix) any other action at any time taken or omitted by Agent, and,
generally, all demands and notices of every kind in connection with this
Guaranty,


4 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




the Loan Documents, any documents or agreements evidencing, securing or relating
to any of the Guaranteed Obligations and the obligations hereby guaranteed.
1.7    Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within five (5)
days after demand by Agent, pay Agent all documented, out-of-pocket costs and
expenses (including court costs and reasonable attorneys’ fees) incurred by
Agent in the enforcement hereof or the preservation of Agent’s rights hereunder.
The covenant contained in this Section shall survive the payment and performance
of the Guaranteed Obligations.
1.8    Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Agent must rescind or restore any
payment, or any part thereof, received by Agent in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Agent shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.
1.9    Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Agent), to assert any claim against or seek contribution, indemnification or any
other form of reimbursement from Borrower or any other party liable for payment
of any or all of the Guaranteed Obligations for any payment made by Guarantor
under or in connection with this Guaranty or otherwise.
1.10    Exclusive Right to Finance. Guarantor hereby covenants and agrees not to
form, or consent to or otherwise acquiesce in the formation of, any Affiliate,
or otherwise use any Subsidiary existing on the Closing Date, to originate,
acquire or finance any Receivables in circumvention of the intent of the
covenants, agreements and obligations of the Borrower set forth in Section 2.12
of the Loan Agreement.
1.11    [Reserved].
1.12    Publicity and Confidentiality. Guarantor hereby covenants and agrees to
comply with and be bound by the provisions set forth in Section 12.10 of the
Loan Agreement as if it were party thereto as the Borrower.
1.13    Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower or any interest in Borrower.
1.14    Material Adverse Effect. As used herein, the terms “Material Adverse
Effect” or “Material Adverse Change” shall mean any development, event,
condition, obligation, liability


5 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




or circumstance or set of events, conditions, obligations, liabilities or
circumstances or any change(s) which:
(i)    has had or reasonably could be expected to have a material adverse effect
upon or change in (a) the legality, validity or enforceability of any Loan
Document, (b) the perfection or priority of any Lien granted to Agent or any
Lender under any of the Security Documents or (c) the value, validity,
enforceability or collectability of the Receivables, taken as a whole, or any of
the other Collateral;
(ii)    has been or reasonably could be expected to be material and adverse to
the value of any of the Collateral, taken as a whole, or to the business,
operations, prospects, properties, assets, liabilities or condition (financial
or otherwise) of Guarantor or Borrower; or
(iii)    has materially impaired or reasonably could be expected to materially
impair the ability of any Guarantor to perform the Guaranteed Obligations or
Borrower to perform any of the Obligations, or each of their respective
obligations, or to consummate the transactions, under the Loan Documents.
ARTICLE II    
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
2.1    Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Guaranteed Obligations or the
Obligations, the Loan Agreement, the other Loan Documents, or any other
document, instrument, contract or understanding between Borrower and Agent, or
any other parties, pertaining to the Guaranteed Obligations or any failure of
Agent to notify Guarantor of any such action (other than any renewal, extension,
increase, modification, alteration or rearrangement consented to by Borrower
after Agent or Lender has foreclosed on the equity interests in Borrower).
2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Agent to Borrower or Guarantor.
2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners,
members or trustee of Borrower or Guarantor; or any reorganization of Borrower
or Guarantor.


6 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (iii) the officers or representatives executing the Loan Agreement
or the other Loan Documents or otherwise creating the Guaranteed Obligations
acted in excess of their authority, (iv) the Guaranteed Obligations violate
applicable usury laws, (v) the Borrower has valid defenses, claims or offsets
(whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower, (vi) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Loan Agreement or any of
the other Loan Documents have been forged or otherwise are irregular or not
genuine or authentic, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other person be found not liable on the
Guaranteed Obligations or any part thereof for any reason.
2.5    Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations or the Obligations, or any part thereof,
or of any co-guarantors, or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Agent will look to other parties to pay or perform the
Guaranteed Obligations.
2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
2.7    Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.
2.8    Care and Diligence. The failure of Agent or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of any collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Agent (i) to take or prosecute any action for the collection of any
of the Guaranteed Obligations, (ii) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (iii) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.


7 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




2.9    Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
2.10    Merger. The reorganization, merger or consolidation of Borrower into or
with any other Person.
2.11    Preference. Any payment by Borrower to Agent is held to constitute a
preference under bankruptcy laws, or for any reason Agent is required to refund
such payment or pay such amount to Borrower or someone else.
2.12    Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
To induce Agent and each Lender to enter into the Loan Documents and extend
credit to Borrower, each Guarantor represents and warrants to Agent as follows:
3.1    Benefit. Guarantor is a direct or indirect holder of Equity Interests of
Borrower, and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.
3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.
3.3    No Representation By Agent. Neither Agent nor any other party has made
any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.
3.4    Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent,


8 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




and has and will have assets which, fairly valued, exceed its obligations,
liabilities (including contingent liabilities) and debts, and has and will have
property and assets sufficient to satisfy and repay its obligations and
liabilities.
3.5    Due Execution and Authorization.
(a)    Each Guarantor is a corporation, duly organized, validly existing and in
good standing under the laws of its state of organization.
(b)    The execution, delivery and performance by Guarantor of the Loan
Documents to which it is a party (i) have been duly authorized by all requisite
action of the Guarantor and (ii) do not violate any provisions of (A) any
Applicable Law, (B) any order of any Governmental Authority binding on Guarantor
or any of its properties, or (C) the articles of incorporation or bylaws (or any
other equivalent governing agreement or document) of Guarantor, or any agreement
between Guarantor and its equity owners or among any such equity owners;
(iii) are not in conflict with, and do not result in a breach or, default of or
constitute an event of default, or an event, fact, condition or circumstance
which, with notice or passage of time, or both, would constitute or result in a
conflict, breach, default or event of default under, any indenture, agreement or
other instrument to which Guarantor is a party, or by which the properties or
assets of Guarantor are bound, the effect of which could reasonably be expected
to be, have or result in a Material Adverse Effect; (iv) except as set forth
herein or therein, will not result in the creation or imposition of any Lien of
any nature upon any of the properties or assets of Guarantor, and (v) except for
filings in connection with the perfection of Agent’s Liens, do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person that has not been obtained,
except where the failure to so obtain could not reasonably be expected to be,
have or result in a Material Adverse Effect.
(c)    This Guaranty is a legal and binding obligation of Guarantor, as
applicable, and is enforceable in accordance with their terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.
(d)    Guarantor has all requisite power and authority to own its properties and
assets and to carry on its business as now being conducted and as contemplated
in the Loan Documents, as applicable, and Guarantor is duly qualified to do
business in all of the jurisdictions in which failure to so qualify could
reasonably be likely to have or result in a Material Adverse Effect. Guarantor
has all requisite power and authority to execute, deliver and perform the Loan
Documents to which it is a party and to consummate the transactions contemplated
under the Loan Documents to which it is a party.
(e)    Guarantor is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, nor controlled
by such an “investment company”.
3.6    Other Agreements. Guarantor is not (a) a party to any judgment, order or
decree or any agreement, document or instrument, or subject to any restriction,
which would have a Material


9 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




Adverse Effect its ability to execute and deliver, or perform under, any Loan
Document or to pay the Guaranteed Obligations, or (b) in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained in any agreement, document or instrument to which it is a party or to
which any of its properties or assets are subject, which default, if not
remedied within any applicable grace or cure period, could reasonably be
expected to be, have or result in a Material Adverse Effect, nor is there any
event, fact, condition or circumstance which, with notice or passage of time or
both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period could reasonably be expected to be, have or result in a
Material Adverse Effect.
3.7    Litigation. Guarantor is not a party to any material pending or, to the
knowledge of Guarantor, threatened action, suit, proceeding or investigation
related to its respective business. There is no pending or, to the knowledge of
Guarantor, threatened action, suit, proceeding or investigation involving
Guarantor or its business that could reasonably be expected to prevent or
materially delay the consummation by Guarantor of the transactions contemplated
herein or in the other Loan Documents. Guarantor does not have any reason to
believe that any material action, suit, proceeding or investigation may be
brought or threatened against its business. Guarantor is not a party or subject
to any order, writ, injunction, judgment or decree of any Governmental
Authority. There is no action, suit, proceeding or investigation initiated by
Guarantor currently pending. Guarantor does not have any existing accrued and/or
unpaid Indebtedness to any Governmental Authority or any other governmental
payor (except with respect to taxes or assessments, the validity of which are
being contested in good faith by appropriate proceedings timely instituted and
diligently pursued and which proceedings have not given rise to any Lien).
3.8    Financial Statements and Reports. All financial statements and financial
information relating to Guarantor that have been or may hereafter be delivered
to Agent by Guarantor (a) are consistent with the books of account and records
of Guarantor, and (b) present fairly in all material respects the financial
condition, assets and liabilities and results of operations of Guarantor at the
dates and for the relevant periods indicated. Guarantor does not have any
material obligations or liabilities of any kind required to be disclosed therein
that are not disclosed in such financial statements.
3.9    Compliance with Law. Guarantor (a) is in compliance with all Applicable
Laws, and (b) is not in violation of any order of any Governmental Authority or
other board or tribunal, except, in the case of both (a) and (b), where
noncompliance or violation could not reasonably be expected to be, have or
result in a Material Adverse Effect. Guarantor has not received any notice that
Guarantor is not in material compliance in any respect with any of the
requirements of any of the foregoing. Guarantor has not established or maintains
or contributes to any “benefit plan” that is covered by Title IV of ERISA.
Guarantor has maintained in all material respects all records required to be
maintained by any applicable Governmental Authority.
3.10    Licenses and Permits; Labor. Guarantor is in compliance with and has all
Permits necessary or required by Applicable Law or any Governmental Authority
for the operation of the its respective business as presently conducted and as
proposed to be conducted except where noncompliance, violation or lack thereof
could not reasonably be expected to be, have or result in a Material Adverse
Effect. All Permits necessary or required by Applicable Law or Governmental


10 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




Authority for the operation of Guarantor’s businesses are in full force and
effect and not in known conflict with the rights of others, except where such
conflict or lack of being in full force and effect could not reasonably be
expected to be, have or result in a Material Adverse Effect. Guarantor has not
been involved in any labor dispute, strike, walkout or union organization which
could reasonably be expected to be, have or result in a Material Adverse Effect.


11 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------






3.11    Anti-Terrorism; OFAC
(a)    (i) Neither Guarantor nor any Person controlling or controlled by
Guarantor, nor, to its knowledge, any Person having a beneficial interest in
Guarantor, nor any Person for whom Guarantor is acting as agent or nominee in
connection with this transaction (“Transaction Persons”) (1) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (2) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of Section 2 of such
executive order, or (3) is a Person on the list of Specially Designated
Nationals and Blocked Persons or is in violation of the limitations or
prohibitions under any other OFAC regulation or executive order.
(b)    To the knowledge of Guarantor, no part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended
(c)    Guarantor acknowledges by executing this Guaranty that Agent has notified
Guarantor that, pursuant to the requirements of the Patriot Act, Agent is
required to obtain, verify and record such information as may be necessary to
identify Guarantor (including, without limitation, the name and address of
Guarantor) in accordance with the Patriot Act.
ARTICLE IV    
MISCELLANEOUS
4.1    Waiver. No failure to exercise, and no delay in exercising, on the part
of Agent, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Agent hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.
4.2    Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and shall be deemed to be received by the addressee on the
third day following the day such notice is deposited with the United States
Postal Service first class certified mail, return receipt requested, addressed
to the address, as set forth below, of the party to whom such notice is to be
given, or to such other address as either party shall in like manner designate
in writing. The addresses of the parties hereto are as follows:


12 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------






Guarantor:
c/o CURO Management LLC

3527 North Ridge Road
Wichita, KS 67205
Attn: Don Gayhardt
E-Mail: don.gayhardt@curo.com


With a copy to:


CURO Financial Technologies Corp.
3527 North Ridge Road
Wichita, KS 67205
Attn: Vin Thomas
E-Mail: vinthomas@curo.com


Agent:
Midtown Madison Management LLC

780 Third Avenue, 27th Floor
New York, New York
Attention: Raymond Chan
Telephone No. (212) 201-1915
Facsimile No. (917) 464-7350
Email: chan@atalayacap.com


Midtown Madison Management LLC
780 Third Avenue, 27th Floor
New York, New York
Attention: Steven Segaloff
Telephone No. (212) 201-1921
Facsimile No. (917) 464-7350
Email: segaloff@atalayacap.com


with a copy to:
Holland & Knight LLP
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attention: Matthew Fontane, Esq.
Telephone No. (214) 964-9454

Facsimile No. (214) 964-9501
Email: matthew.fontane@hklaw.com


4.3    Governing Law. THIS GUARANTY, PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW
PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF A DIFFERENT
JURISDICTION. BY EXECUTION AND DELIVERY OF THIS GUARANTY,


13 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------





GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. GUARANTOR AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT AGENT OR ANY AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGAINST GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
4.4    Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
4.5    Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.
4.6    Parties Bound; Assignment; Joint and Several. This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Agent, assign any of its rights,
powers, duties or obligations hereunder. If Guarantor consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.
4.7    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.
4.8    Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.


14 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




4.9    Counterparts. To facilitate execution, this Guaranty may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. This Agreement and each of
the other Loan Documents may be executed and delivered by facsimile, portable
document format (.pdf), or other Electronic Transmission all with the same force
and effect as if the same was a fully executed and delivered original manual
counterpart. Delivery of an executed electronic signature page of this Agreement
and each of the other Loan Documents by facsimile, portable document format
(.pdf), or Electronic Transmission shall be as effective as delivery of a
manually executed counterpart hereof and each party to this Agreement and each
of the other Loan Documents agrees that it will be bound by its own signature
and that it accepts the facsimile, portable document format (.pdf), or other
electronic signature of each other party to this Agreement and each of the other
Loan Documents. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the Agent of a
manually signed paper Agreement or any Loan Document which has been converted
into electronic form (such as scanned portable format (.pdf)), or an
electronically signed Agreement or any Loan Document converted into another
format, for transmission, delivery and/or retention. The Agent may, at its
option, create one or more copies of such Agreement in an electronic form
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
Agent’s business, and destroy the original paper document. Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile, portable document
format (.pdf), or other Electronic Transmission document or signature. The words
“execution,” “executed,” “signed,” “signature,” and words of like import in this
paragraph shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
4.10    Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Borrower to Agent, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Agent hereunder shall be cumulative of any and all other
rights that Agent may ever have against Guarantor. The exercise by Agent of any
right or remedy hereunder or under any other instrument, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy.
4.11    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND AGENT WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND AGENT AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND AGENT, NO COURSE


15 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------




OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND AGENT.
4.12    Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. AGENT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
4.13    Survival. All of the representations, warranties, covenants, and
indemnities hereunder, and any modification or amendment hereof, shall survive
the closing and funding of the Loan, shall not be deemed to have merged herein,
and shall remain as continuing representations, warranties, covenants and
indemnities, until the date of the full performance and satisfaction, and
indefeasible payment in full in cash, of all the Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending) (such date, the “Termination Date”), provided, that to the extent that
Agent has made a claim pursuant to Section 1.2(a) prior to the Termination Date,
the Termination Date solely with respect to such claim shall be extended until
such claim has been resolved (i) to the satisfaction of the Agent or (ii) by a
court of competent jurisdiction on a final and non-appealable basis.
4.14    Reinstatement in Certain Circumstances. If at any time any payment of
the principal of or interest under the Loan Agreement or any other amount
payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, Guarantor’s obligations hereunder with respect to
such payment shall be reinstated as though such payment has been due but not
made at such time.
[Signature page follows]








16 CURO - Indemnity Guaranty



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each undersigned has signed and delivered this Guaranty by
its duly authorized representative.
GUARANTOR:




CURO FINANCIAL TECHNOLOGIES CORP.


By: /s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.
Title: President & Chief Executive Officer






CURO GROUP HOLDINGS CORP.



By: /s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.
Title: President & Chief Executive Officer




CURO INTERMEDIATE HOLDINGS CORP.



By: /s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.
Title: President & Chief Executive Officer




CURO MANAGEMENT LLC



By: /s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.
Title: President & Chief Executive Officer




[SIGNATURE PAGE TO INDEMNITY GUARANTY]